Exhibit F-5




SECURITY AGREEMENT







1.  THE SECURITY.  The undersigned Cord Blood America, Inc., a Florida
corporation (the "Pledgor"), hereby assigns and grants to Shelter Island
Opportunity Fund, LLC (the "Purchaser") a security interest in all assets of
Pledgor, now owned or hereafter acquired while this Agreement is in effect,
including the following described property now owned or hereafter acquired by
the Pledgor ("Collateral"):




(a)  All accounts, contract rights, chattel paper, instruments, deposit
accounts, letter of credit rights, payment intangibles and general intangibles,
including all amounts due to the Pledgor from a factor; and all returned or
repossessed goods which, on sale or lease, resulted in an account or chattel
paper.




(b)  All inventory, including all materials, work in process and finished goods.




(c)  All machinery, furniture, fixtures and other equipment of every type now
owned or hereafter acquired by the Pledgor.




(d)  All instruments, notes, chattel paper, documents, certificates of deposit,
securities and investment property of every type.  The Collateral shall include
all liens, security agreements, leases and other contracts securing or otherwise
relating to the foregoing.




(e)  All general intangibles, including, but not limited to, all Intellectual
Property Rights.  The Collateral shall include all good will connected with or
symbolized by any of such general intangibles; all contract rights, documents,
applications, licenses, materials and other matters related to such general
intangibles; all tangible property embodying or incorporating any such general
intangibles; and all chattel paper and instruments relating to such general
intangibles.




(f)  All negotiable and nonnegotiable documents of title covering any
Collateral.




(g)  All accessions, attachments and other additions to the Collateral, and all
tools, parts and equipment used in connection with the Collateral.




(h)  All substitutes or replacements for any Collateral, all cash or non-cash
proceeds, product, rents and profits of any Collateral, all income, benefits and
property receivable on account of the Collateral, all rights under warranties,
indemnities and insurance contracts, letters of credit, guaranties or





1







--------------------------------------------------------------------------------

other supporting obligations covering the Collateral, and any causes of action
relating to the Collateral.




(i)  All books and records pertaining to any Collateral, including but not
limited to any computer-readable memory and any computer hardware or software
necessary to process such memory ("Books and Records").




2.  THE INDEBTEDNESS.  The Collateral secures and will secure all Indebtedness
of the Pledgor, Corcell, Ltd., a Nevada corporation (the “Company”), and Career
Channel, Inc., a Florida corporation d/b/a Rainmakers International
(“Rainmakers”) to the Purchaser.  "Indebtedness" means all debts, obligations or
liabilities now or hereafter existing, absolute or contingent of the Pledgor,
the Company and Rainmakers to the Purchaser, whether voluntary or involuntary,
whether due or not due, or whether incurred directly or indirectly or acquired
by the Purchaser by assignment or otherwise, excluding, however, those arising
under the Put Option Agreement, dated the date hereof, between Pledgor and
Purchaser, and the Put Option Agreement, dated February 14, 2007, between
Pledgor and Purchaser.  




3.  PLEDGOR'S COVENANTS.  The Pledgor represents, covenants and warrants that
unless compliance is waived by the Purchaser in writing:




(a)  The Pledgor will properly preserve the Collateral; defend the Collateral
against any adverse claims and demands; and keep accurate Books and Records.




(b)  The Pledgor’s chief executive office is located in the state specified on
the signature page hereof.  In addition, the Pledgor is incorporated in or
organized under the laws of the state specified on such signature page.  The
Pledgor shall give the Purchaser at least thirty (30) days notice before
changing its chief executive office or state of incorporation or organization.
 The Pledgor will notify the Purchaser in writing prior to any change in the
location of any Collateral, including the Books and Records.




(c)  The Pledgor will notify the Purchaser in writing prior to any change in the
Pledgor's name, identity or business structure.




(d)  Unless otherwise agreed, the Pledgor has not granted and will not grant any
security interest in any of the Collateral except to the Purchaser and to
Cornell Capital Partners, L.P. (“Cornell”), and will keep the Collateral free of
all liens, claims, security interests and encumbrances of any kind or nature
except the security interest of the Purchaser and that of Cornell.




(e)  The Pledgor will promptly notify the Purchaser in writing of any event
which materially and adversely affects the value of the Collateral, the ability
of the Pledgor or the Purchaser to dispose of the Collateral, or the rights and
remedies of the Purchaser in relation thereto, including, but not limited to,
the





2







--------------------------------------------------------------------------------

levy of any legal process against any Collateral and the adoption of any
marketing order, arrangement or procedure affecting the Collateral, whether
governmental or otherwise.




(f)  The Pledgor shall pay all costs reasonably necessary to preserve, defend,
enforce and collect the Collateral, including but not limited to taxes,
assessments, insurance premiums, repairs, rent, storage costs and expenses of
sales, and any costs to perfect the Purchaser’s security interest (collectively,
the “Collateral Costs”).  Without waiving the Pledgor's default for failure to
make any such payment, the Purchaser at its option, upon notice to Pledgor, may
pay any such Collateral Costs, and discharge encumbrances on the Collateral, and
such Collateral Costs payments shall be a part of the Indebtedness and bear
interest at the rate set out in the Indebtedness.  The Pledgor agrees to
reimburse the Purchaser on demand for any Collateral Costs so incurred.




(g)  Until the Purchaser exercises its rights to make collection, the Pledgor
will diligently collect all Collateral.




(h)  If any Collateral is or becomes the subject of any registration
certificate, certificate of deposit or negotiable document of title, including
any warehouse receipt or bill of lading, the Pledgor shall immediately deliver
such document to the Purchaser, together with any necessary endorsements.




(i)  The Pledgor will not sell, lease, agree to sell or lease, or otherwise
dispose of any Collateral except with the prior written consent of the
Purchaser; provided, however, that the Pledgor may sell inventory in the
ordinary course of business.




(j)  The Pledgor will maintain and keep in force insurance covering the
Collateral against fire and extended coverages, to the extent that any
Collateral is of a type which can be so insured.  Such insurance shall require
losses to be paid on a replacement cost basis, be issued by insurance companies
acceptable to the Purchaser and include a loss payable endorsement in favor of
the Purchaser in a form acceptable to the Purchaser.  Upon the request of the
Purchaser, the Pledgor will deliver to the Purchaser a copy of each insurance
policy, or, if permitted by the Purchaser, a certificate of insurance listing
all insurance in force.




(k)  The Pledgor will not attach any Collateral to any real property or fixture
in a manner which might cause such Collateral to become a part thereof unless
the Pledgor first obtains the written consent of any owner, holder of any lien
on the real property or fixture, or other person having an interest in such
property to the removal by the Purchaser of the Collateral from such real
property or fixture.  Such written consent shall be in form and substance
acceptable to the Purchaser and shall provide that the Purchaser has no
liability to such owner, holder of any lien, or any other person.








3







--------------------------------------------------------------------------------

(l)  Exhibit A to this Agreement is a complete list of all Intellectual Property
Rights of Pledgor throughout the world.  To the extent required by the Purchaser
in its discretion, the Pledgor will promptly notify the Purchaser of any
acquisition (by adoption and use, purchase, license or otherwise) of any
Intellectual Property Rights, throughout the world, which are granted or filed
or acquired after the date hereof or which are not listed on the Exhibit.  The
Pledgor authorizes the Purchaser, without notice to the Pledgor, to modify this
Agreement by amending the Exhibit to include any such Collateral.




(m)  The Pledgor will, at its expense, diligently prosecute all patent,
trademark or service mark or copyright applications pending on or after the date
hereof, will maintain in effect all Intellectual Property Rights, except for
such rights that are being sold, donated or abandoned by the Pledgor pursuant to
the terms of its intellectual property management program.  The Pledgor also
will promptly make application on any patentable inventions, registerable but
unregistered trademarks and service marks, and copyrightable but uncopyrighted
works which are necessary for Pledgor’s business.  The Pledgor will at its
expense protect and defend all rights in the Collateral against any material
claims and demands of all persons other than the Purchaser and will, at its
expense, enforce all rights in the Collateral against any and all infringers of
the Collateral where such infringement would materially impair the value or use
of the Collateral to the Pledgor or the Purchaser.  The Pledgor will not license
or transfer any of the Collateral, except for such licenses as are customary in
the ordinary course of the Pledgor's business, or except with the Purchaser's
prior written consent.




4.  ADDITIONAL OPTIONAL REQUIREMENTS.  The Pledgor agrees that the Purchaser may
at its option at any time, upon reasonable prior notice to Pledgor, whether or
not the Pledgor is in default:




(a)  Require the Pledgor to deliver to the Purchaser (i) copies of or extracts
from the Books and Records, and (ii) information on any contracts or other
matters materially affecting the Collateral.




(b)  Examine, during normal business hours, the Collateral, including the Books
and Records, and make copies of or extracts from the Books and Records, and for
such purposes enter at any reasonable time upon the property where any
Collateral or any Books and Records are located.




(c)  Require the Pledgor to deliver to the Purchaser any instruments, chattel
paper or letters of credit which are part of the Collateral, and to assign to
the Purchaser the proceeds of any such letters of credit.




(d)  Notify any account debtors, any buyers of the Collateral, or any other
persons of the Purchaser's interest in the Collateral.








4







--------------------------------------------------------------------------------

5.  DEFAULTS.  Any one or more of the following shall be a default hereunder:




(a)  Any Event of Default occurs under the Debenture.




(b)  The Purchaser fails to have an enforceable second priority lien on or
security interest in the Collateral.




6.  PURCHASER'S REMEDIES AFTER DEFAULT.  In the event of any default, the
Purchaser may do any one or more of the following:




(a)  Declare any Indebtedness immediately due and payable, without notice or
demand.




(b)  Enforce the security interest given hereunder pursuant to the Uniform
Commercial Code and any other applicable law.




(c)  Require the Pledgor to obtain the Purchaser's prior written consent to any
sale, lease, agreement to sell or lease, or other disposition of any Collateral
consisting of inventory.




(d)  Require the Pledgor to segregate all collections and proceeds of the
Collateral so that they are capable of identification and deliver daily such
collections and proceeds to the Purchaser in kind.




(e)  Require the Pledgor, to the extent not previously required, to direct all
account debtors to forward all payments and proceeds of the Collateral to a post
office box or account under the Purchaser's exclusive control.




(f)  Require the Pledgor to assemble the Collateral, including the Books and
Records, and make them available to the Purchaser at a place designated by the
Purchaser.




(g)  Enter upon the property where any Collateral, including any Books and
Records, are located and take possession of such Collateral and such Books and
Records, and use such property (including any buildings and facilities) and any
of the Pledgor's equipment, if the Purchaser deems such use necessary or
advisable in order to take possession of, hold, preserve, process, assemble,
prepare for sale or lease, market for sale or lease, sell or lease, or otherwise
dispose of, any Collateral.




(h)  Demand and collect any payments on and proceeds of the Collateral.  In
connection therewith, the Pledgor irrevocably authorizes the Purchaser to
endorse or sign the Pledgor's name on all checks, drafts, collections, receipts
and other documents, and to take possession of and open the mail addressed to
the Pledgor and remove therefrom any payments and proceeds of the Collateral.





5







--------------------------------------------------------------------------------




(i)  Grant extensions and compromise or settle claims with respect to the
Collateral for less than face value, all without prior notice to the Pledgor.




(j)  Use or transfer any of the Pledgor's rights and interests in any
Intellectual Property Rights now owned or hereafter acquired by the Pledgor, if
the Purchaser deems such use or transfer necessary or advisable in order to take
possession of, hold, preserve, process, assemble, prepare for sale or lease,
market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral.  The Pledgor agrees that any such use or transfer shall be without
any additional consideration to the Pledgor.  




(k)  Have a receiver appointed by any court of competent jurisdiction to take
possession of the Collateral.  The Pledgor hereby consents to the appointment of
such a receiver and agrees not to oppose any such appointment.




(l)  Take such measures as the Purchaser may deem necessary or advisable to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, and the Pledgor hereby irrevocably constitutes and appoints the
Purchaser as the Pledgor's attorney-in-fact to perform all acts and execute all
documents in connection therewith.




(m)  Exercise any other remedies available to the Purchaser at law or in equity.




7.  ENVIRONMENTAL MATTERS.




(a)  The Pledgor represents and warrants: (i) it is not in violation of any
health, safety, or environmental law or regulation regarding hazardous
substances and (ii) it is not the subject of any claim, proceeding, notice, or
other communication regarding hazardous substances.  "Hazardous substances"
means any substance, material or waste that is or becomes designated or
regulated as "toxic," "hazardous," "pollutant," or "contaminant" or a similar
designation or regulation under any current or future federal, state or local
law (whether under common law, statute, regulation or otherwise) or judicial or
administrative interpretation of such, including without limitation petroleum or
natural gas.




(b)  The Pledgor shall deliver to the Purchaser, promptly upon receipt, copies
of all notices, orders, or other communications regarding (i) any enforcement
action by any governmental authority relating to health, safety, the
environment, or any hazardous substances with regard to the Pledgor's property,
activities, or operations, or (ii) any claim against the Pledgor regarding
hazardous substances.








6







--------------------------------------------------------------------------------

(c)  The Purchaser and its agents and representatives will have the right at any
reasonable time, after giving reasonable notice to the Pledgor, to enter and
visit any locations where the Collateral is located for the purposes of
observing the Collateral, taking and removing environmental samples, and
conducting tests.  The Pledgor shall reimburse the Purchaser on demand for the
costs of any such environmental investigation and testing.  The Purchaser will
make reasonable efforts during any site visit, observation or testing conducted
pursuant to this paragraph to avoid interfering with the Pledgor’s use of the
Collateral.  The Purchaser is under no duty to observe the Collateral or to
conduct tests, and any such acts by the Purchaser will be solely for the
purposes of protecting the Purchaser's security and preserving the Purchaser's
rights under this Agreement.  No site visit, observation or testing or any
report or findings made as a result thereof (“Environmental Report”) will (i)
result in a waiver of any default of the Pledgor; (ii) impose any liability on
the Purchaser; or (iii) be a representation or warranty of any kind regarding
the Collateral (including its condition or value or compliance with any laws) or
the Environmental Report (including its accuracy or completeness).  In the event
the Purchaser has a duty or obligation under applicable laws, regulations or
other requirements to disclose an Environmental Report to the Pledgor or any
other party, the Pledgor authorizes the Purchaser to make such a disclosure.
 The Purchaser may also disclose an Environmental Report to any regulatory
authority, and to any other parties as necessary or appropriate in the
Purchaser’s judgment.  The Pledgor further understands and agrees that any
Environmental Report or other information regarding a site visit, observation or
testing that is disclosed to the Pledgor by the Purchaser or its agents and
representatives is to be evaluated (including any reporting or other disclosure
obligations of the Pledgor) by the Pledgor without advice or assistance from the
Purchaser.




(d)  The Pledgor will indemnify and hold harmless the Purchaser from any loss or
liability the Purchaser incurs in connection with or as a result of this
Agreement, which directly or indirectly arises out of the use, generation,
manufacture, production, storage, release, threatened release, discharge,
disposal or presence of a hazardous substance.  This indemnity will apply
whether the hazardous substance is on, under or about the Pledgor's property or
operations or property leased to the Pledgor.  The indemnity includes but is not
limited to attorneys' fees (including the reasonable estimate of the allocated
cost of in-house counsel and staff).  The indemnity extends to the Purchaser,
its affiliates and all of their directors, officers, employees, agents,
successors, attorneys and assigns.




8.  MISCELLANEOUS.




(a)  Any waiver, express or implied, of any provision hereunder and any delay or
failure by the Purchaser to enforce any provision shall not preclude the
Purchaser from enforcing any such provision thereafter.








7







--------------------------------------------------------------------------------

(b)  The Pledgor shall, at the request of the Purchaser, execute such other
agreements, documents, instruments, or financing statements in connection with
this Agreement as the Purchaser may reasonably deem necessary.




(c)  This Agreement shall be governed by and construed according to the laws of
the State of New York, to the jurisdiction of which the parties hereto submit.




(d)  All rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided by law.  Any single or partial
exercise of any right or remedy shall not preclude the further exercise thereof
or the exercise of any other right or remedy.




(e)  All terms not defined herein are used as set forth in the Uniform
Commercial Code and capitalized terms used herein without definition have the
meanings set forth in the Securities Purchase Agreement, dated February 14,
2007, as amended on the date hereof, among Pledgor, Rainmakers, the Company and
Purchaser.




(f)  In the event of any action by the Purchaser to enforce this Agreement or to
protect the security interest of the Purchaser in the Collateral, or to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, the Pledgor agrees to pay immediately the costs and expenses
thereof, together with reasonable attorney's fees and allocated costs for
in-house legal services to the extent permitted by law.




(g)  In the event the Purchaser seeks to take possession of any or all of the
Collateral by judicial process, the Pledgor hereby irrevocably waives any bonds
and any surety or security relating thereto that may be required by applicable
law as an incident to such possession, and waives any demand for possession
prior to the commencement of any such suit or action.




(h)  The Purchaser's rights hereunder shall inure to the benefit of its
successors and assigns.  In the event of any assignment or transfer by the
Purchaser of any of the Indebtedness or its security interest in the Collateral,
the Purchaser thereafter shall be fully discharged from any responsibility with
respect to the Collateral so assigned or transferred, but the Purchaser shall
retain all rights and powers hereby given with respect to any of the
Indebtedness or the Collateral not so assigned or transferred.  All
representations, warranties and agreements of the Pledgor shall be binding upon
the successors and assigns of the Pledgor.




(i)  The Pledgor agrees that the Collateral may be sold as provided for in this
Security Agreement and expressly waives any rights of notice of sale,
advertisement procedures, or related provisions granted under applicable law,
including the New York Lien Law.





8







--------------------------------------------------------------------------------







The parties executed this Agreement as of April 9, 2007.




SHELTER ISLAND OPPORTUNITY FUND,

LLC

By: Shelter Island GP, LLC, its

Manager







By: ____________________

Title:




Address for Notices:

One East 52nd Street

New York, New York 10022




Attention: Randall P. Stern










CORD BLOOD AMERICA, INC.




By:____________________

Title: _________________




Pledgor's Location:

9000 W. Sunset Boulevard,

Suite 400

Los Angeles, California

90060




Pledgor’s state of

incorporation:  Florida




















9







--------------------------------------------------------------------------------

EXHIBIT A

Intellectual Property











10





